Title: Petition to Lord Dunmore and the Virginia Council, 4 November 1772
From: Washington, George
To: Dunmore, John Murray, fourth earl of,Virginia Council



[c.4 Nov. 1772]

To His Excellency, the Right Honble John Earl of Dunmore, His Majestys Lieutt, & Govr General of the Colony & Dominion of Virginia; and to the Honble the Council.
The Petition of George Washington in behalf of himself, and the Officers and Soldiers claiming Land under the late Govr Dinwiddies Proclamation in 1754. Humbly sheweth
That pursuant to an order of Council of the 15th of Decr 1769, William Crawford, a Person of good Character, and well acquainted with the Country to the Westward of the Alligany Mountain’s, was appointed Surveyor of the 200000 acres granted to yr Petitioners by the above Proclamation; that in consequence of this appointment, he has been engaged in exploring, and Surveying the said Land since the Month of Octobr in the year 1770; and that, notwithstanding the greatest diligence & Industry hath been used, has not been able to procure no more than about 120,000 acres; owing to the Inconvenience,

and with due difference & respect your Petitioners wd beg leave to add, hardship, of compelling them to take the Land in large Surveys; when, though the Country abounds in fertile Vales, & small Tracts of good Land, quantities, (especially in those places which they have been allowed to locate their Grant in) cannot be had in one body, without comprehending so much of the Rocky, Barren, & almost ⟨mutilated⟩able ⟨mutilated⟩ ledges of Hills & Mountains which hem them in as to render the whole an Incumbrance instead of a bounty, agreeable to the ⟨origi⟩nal Intentions; for the truth of which, they appeal to every one whose knowledge off, or acquaintance with that Country, has furnishd them with the means of forming a just Idea of its Situation.
Your Petitioners therefore most humbly Pray, that, inasmuch as it appears they have used their best endeavours to obtain the Land In the number of Surveys allowed by the aforesd order of Council and still lack near 80,000 Acres of their quantity—That as they did in order to avoid as much as possible interfering with any Settlements or ⟨other⟩ claims go two or three hundd Miles below Pitsburg, & as much below the then Inhabitants for their Land. And as the nature of the Country they went into has proovd such as to render any more large Surveys in the district allotted them Impracticable (as far as they know or beleive, without Inclosing so much of the Land before describd as to render the good burthensome) That your Excellency & Honours would be pleased to take their case into consideration and suffer them to proceed to the Survey of such smaller Tracts as the nature of the Country affords till they have compleated the full quantity they are entitled to under the Proclamation; and this your Petitioners are induced most humbly to hope for, when it is further considered.
First—That without this Indulgence they consequentially are deprivd of that reward for their Services which the Faith of Government, in a Solemn manner, was plited to bestow on them; & that, so far from deriving any extra benefit from the Proclamation (which Issued at a very Important Crisis to the well being of this Country, and was certainly meant as an encouragement to Men to enter freely into the Service upon that emergency) they fall short of the common Usages which have been practised upon less urgent occasions, for the truth of which they beg leave to refer to several Orders of Council which

took place much about the same period respecting large Grants to Individuals by which it will appear that the Grantees were not confined to any limited number of Surveys, but left at liberty to take them up in one or more as it suited their convenience; and moreover that this has been a prevailg Custom since the first Settlement of the Colony, and indeed from the very nature of things must continue to be so in the Peopling of any New Country where difficulty and danger is to accompany the Adventurer, as it is the cream of the Land if one may be allowed to use the expression which stimulate⟨s⟩ men to such kind of Enterprise, in defiance of fatigue, Hunger, & the danger of a Savage Neighbour.
Secondly—That by considering of your Petitioners as a collective body they are put upon a much worse footing than any Individual of the Community, for were the same number of Men to apply seperately to this, or any other Government (having the same reason & justice on their side) each Person wou’d obtain a seperate Survey; the knowledge of which custom Induced your Petitioners to believe that when the Proportion’s which were to be allotted to each Person according to their respective Ranks were fixed by your Excellency & honours that each Person would be entitled to a seperate Survey; & not in the first Instance be run to a proportionate charge of Surveying the whole quantity & then his seperate Tract afterwards thereby Subjecting them to an extra charge, when, f⟨rom the⟩ whole scope & tenour of the Proclamation, they hoped for every Indulgence which Govt consistently could give them.
And lastly that, whilst your Petitioner’s in vain are expending their money, time, & labour in Search of large Tracts the number of Emigrants into that Country are possessing themselves of all the valuable small ones, by which mean’s in a little time there will be neither great nor small left in the district appropriated to them nothing but actual possession being able to restrain the Settling of these People on any Land they like nor will any thing else secure it agt the numbers [of] Newcomers wch are now spreadg all over the face of that Country[.] Restricting your Petitioners therefore to a confind number of surveys in such a mountainous Country is not only rendering them an exception to the common mode of Proceeding but depriving them of a benefit which others have hitherto enjoyd, and turning that,

which certainly was originally designed as a reward, into a hardship peculiar to themselves, which your Petitioners, from the well known justice that has ever prevaild at your Honble Board by no means suspects to be the Intention altho’ in it’s consequences it is attended with this effect; rather flattering themselves that Men, who had enter’d into an absolute Compact with Government & Seal’d it at the Expence of their Blood would meet with every favour that the Rules of Governmt could endulge them in—in obtaining their Land. For these Reason’s your Petitioners most humbly hope to have the prayer of their Petition Granted or, that your Excellency & honours Could afford them such other relieve in the Premises as to you in your wisdom shall see fit & would moreover be pleased to direct in what manner Patents for the Lands already Surveyed are to Issue as they are desirous of proceeding to the Settlement thereof without loss of time. and your Petitioner’s as in duty bound will ever pray.
